
	

116 HR 5409 IH: Incentivizing New and Valuable Energy Storage Technology (INVEST) Act of 2019
U.S. House of Representatives
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS1st Session
		H. R. 5409
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2019
			Mr. Curtis introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code to provide tax credits for energy storage technology, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Incentivizing New and Valuable Energy Storage Technology (INVEST) Act of 2019. 2.Energy credit for energy storage technologies (a)In generalSubclause (II) of section 48(a)(2)(A)(i) of the Internal Revenue Code of 1986 is amended by striking paragraph (3)(A)(i) and inserting clause (i) or (viii) of paragraph (3)(A).
 (b)Energy storage technologiesSubparagraph (A) of section 48(a)(3) of the Internal Revenue Code of 1986 is amended by striking or at the end of clause (vi), by adding or at the end of clause (vii), and by adding at the end the following new clause:  (viii)equipment which receives, stores, and delivers energy using batteries, compressed air, pumped hydropower, hydrogen storage (including hydrolysis), thermal energy storage, regenerative fuel cells, flywheels, capacitors, superconducting magnets, or other technologies identified by the Secretary in consultation with the Secretary of Energy, and which has a capacity of not less than 5 kilowatt hours,.
 (c)Phaseout of creditParagraph (6) of section 48(a) of the Internal Revenue Code of 1986 is amended— (1)by striking energy in the heading and inserting and energy storage; and
 (2)by striking paragraph (3)(A)(i) both places it appears and inserting clause (i) or (viii) of paragraph (3)(A). (d)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2018.
			3.Residential energy efficient property credit for battery storage technology
 (a)In generalSubsection (a) of section 25D of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (4), by inserting and after the comma at the end of paragraph (5), and by adding at the end the following new paragraph:  (6)the qualified battery storage technology expenditures,.
 (b)Qualified battery storage technology expenditureSubsection (d) of section 25D of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (6)Qualified battery storage technology expenditureThe term qualified battery storage technology expenditure means an expenditure for battery storage technology which— (A)is installed on or in connection with a dwelling unit located in the United States and used as a residence by the taxpayer, and
 (B)has a capacity of not less than 3 kilowatt hours.. (c)Effective dateThe amendments made by this section shall apply to expenditures paid or incurred in taxable years beginning after December 31, 2018.
			4.Public utility property
 (a)In generalParagraph (2) of section 50(d) of the Internal Revenue Code of 1986 is amended— (1)by adding after the first sentence the following new sentence: At the election of a taxpayer, this paragraph shall not apply to energy property described in clause (viii) of section 48(a)(3)(A) that is placed in service by the taxpayer after December 31, 2018, provided—; and
 (2)by adding the following new subparagraphs:  (A)no election under this paragraph shall be permitted if the making of such election is prohibited by, or required by, a State or political subdivision thereof, by any agency or instrumentality of the United States, or by a public service or public utility commission or other similar body of any State or political subdivision that regulates public utilities as described in section 7701(a)(33)(A),
 (B)an election under this paragraph shall be made separately with respect to each energy property by the due date (including extensions) of the Federal tax return for the taxable year in which such property is placed in service by the taxpayer, and once made, may be revoked only with the consent of the Secretary, and
 (C)an election shall not apply with respect to any energy property described in such subparagraph if such property has a maximum energy capacity equal to or less than 14 kilowatt hours..
 (b)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2018.
			
